DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments with respect to claims 2-3, 8-10, and 24-39 have been considered but are moot in view of the new ground(s) of rejection. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 38-39 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 38 recites the limitation "The method of claim 24" in line 1.  However, the Examiner notes that claim 24 is directed to an image sensor, and not a method.  Consequently, there is insufficient antecedent basis for this limitation in the claim.  The Examiner believes that this should be amended to "The method of claim 30".  For purposes of examination, the claim will be examined as best understood by the Examiner.
Claim 39 recites the limitation "The method of claim 24" in line 1.  However, the Examiner notes that claim 24 is directed to an image sensor, and not a method.  Consequently, there is insufficient antecedent basis for this limitation in the claim.  The Examiner believes that this should be amended to "The method of claim 30".  For purposes of examination, the claim will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 8-10, 24-26, 28-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Yomeyama (US Patent 6,972,791), in view of Gren et al. (US Pub. 2017/0142313).
In regard to claim 24, note Yomeyama discloses the use of an image sensor comprising a plurality of pixel circuits (column 4, line 44 – column 5, line 15, figure 1: 1, and figure 2: 21), a charge control circuit configured to select a set of the pixel circuits to pre-charge (column 4, lines 6-28, column 5, lines 34-65, figure 1: 3, 5, and figure3: 31, ΦRG; the vertical shift register is considered to select a set of pixel circuits to pre-charge by resetting the pixel), and a switching network configured to jointly pre-charge the set of pixel circuits by selectively directing a reset signal from the charge control circuit to the pixel circuits in the set via respective reset control lines to which they are connected (column 4, lines 6-28, column 5, lines 34-65, figure 1: 3, 5, and figure3: 31, ΦRG; the vertical selector circuit is considered to pre-charge selected pixel circuits by resetting the pixels connected to the reset control lines selected).  
Therefore, it can be seen that the primary reference fails to explicitly disclose that each pixel circuit is independently pre-chargeable and connected to a respective reset control line dedicated to the pixel circuit. 
In analogous art, Gren discloses the use of an image sensor that includes a plurality of pixel circuits (paragraphs 0017, and figure 1: 100), and wherein each pixel circuit is independently pre-chargeable and connected to a respective reset control line dedicated to the pixel circuit (paragraphs 0017, 0033, 0046-0047, figure 1: 101-103, and figure 7: 701-703; based on an analyzed image, the image sensor is divided into regions for different exposure, wherein the different exposure are control by independently controlling the reset timing of the pixels within each region;  that is, since the regions are set dynamically for each imaging operation, and the reset timing of the pixels are controlled to adjust the exposure of each region, each pixel is considered to 
In regard to claim 2, note Yomeyama discloses that the charge control circuit is configured to select the set of pixel circuits to pre-charge based on a power configuration specified by an input control signal (column 14, lines 50-64, and column 18, lines 16-25; a thinned pixel operation can be selected to reduce power consumption).
In regard to claim 3
In regard to claim 8, note Yomeyama discloses that to select the set of pixel circuits to pre-charge the charge control circuit is configured to select alternating ones of the plurality of pixel circuits (column 6, line 58 – column 7, line 34).  
In regard to claim 9, note Yomeyama discloses that to select the set of pixel circuits the charge control circuitry is configured to select every nth one of the pixel circuits (column 7, lines 35-67; every 5th pixel is selected).
In regard to claim 10, note Yomeyama discloses that n equals 3 or 5 or 10 (column 7, lines 35-67; every 5th pixel is selected).  
In regard to claim 25, note Yomeyama discloses a drive control circuit configured to drive at least one of the pixel circuits in the set to output sensed light data to an image processor (column 4, lines 6-28, column 5, lines 34-65, figure 1: 3, 5, and figure3: 31, ΦTG; the vertical shift register and vertical control circuit are considered to control the readout of the selected set of pixel circuits).  
In regard to claim 26, note Yomeyama discloses that to select the set of pixel circuits to pre-charge, the charge control circuit is configured to select every nth pixel circuit in a subgroup of the pixel circuits, the subgroup is one of a plurality of subgroups of the pixel circuits, and each of the subgroups comprises color-specific ones of the pixel circuits arranged according to a color-filter pattern (column 9, line 65 – column 11, line 30; the pixels are controlled to read every nth pixel within each color channel).  
In regard to claim 28
In regard to claim 29, note Gren discloses that the charge control circuit is configured to select the set of pixel circuits to pre-charge based on a region specified by an input control signal (paragraphs 0017-0019, and figures 1 and 7; the pixels are reset independently according to the selected regions).  
In regard to claims 30-36 and 38-39, these are method claims, corresponding to the apparatus in claims 24, 2-3, 8-10, 25-26, and 28-29, respectively.  Therefore, claims 30-36 and 38-39 have been analyzed and rejected as previously discussed with respect claims 24, 2-3, 8-10, 25-26, and 28-29.

Allowable Subject Matter
Claims 27 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIN YE/Supervisory Patent Examiner, Art Unit 2697